     Case 3:20-cr-00217-S Document 498 Filed 08/04/21              Page 1 of 2 PageID 1597



                           United States District Court
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
V.                                               §    CRIMINAL ACTION NO. 3:20-CR-0217-S
                                                 §
JONATHAN RENE JACOBO MATA (10)                   §

          ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
       UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry of a
Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation Concerning
Plea of Guilty of the United States Magistrate Judge, and no objections thereto having been filed
within 14 days of service in accordance with 28 U.S.C. § 636(b)(l), the undersigned District Judge
is of the opinion that the Report and Recommendation of the Magistrate Judge concerning the Plea
of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the
plea of guilty, and JONATHAN RENE JACOBO MATA (10) is hereby adjudged guilty of
18 U.S.C. § 1956(h), Conspiracy to Launder Money. Sentence will be imposed in accordance
with the Court's Scheduling Order.

D        The Defendant is ordered to remain in custody.

IZl      The Court adopts the findings of the United States Magistrate Judge by clear and
         convincing evidence that the Defendant is not likely to flee or pose a danger to any other
         person or the community if released and should therefore be released under 18 U.S.C. §
         3142(b) or (c).

□        Upon motion, this matter shall be set for hearing before the United States Magistrate Judge
         who set the conditions of release for determination, by clear and convincing evidence, of
         whether the Defendant is likely to flee or pose a danger to any other person or the
         community ifreleased under § 3142(b) or (c).

D        The Defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The Defendant
         shall self-surrender to the United States Marshal no later than Select Date.

D        The Defendant is not ordered detained pursuant to § 3143(a)(2) because the Court finds:
         D      There is a substantial likelihood that a motion for acquittal or new trial will be
         granted, or
         D      The Government has recommended that no sentence of imprisonment be imposed,
                and
Case 3:20-cr-00217-S Document 498 Filed 08/04/21              Page 2 of 2 PageID 1598



    □      This matter shall be set for hearing before the United States Magistrate Judge who
           set the conditions of release for determination, by clear and convincing evidence,
           of whether the Defendant is likely to flee or pose a danger to any other person or
           the community if released under§ 3142(6) or (c).

□   This matter shall be set for hearing before the United States Magistrate Judge who set the
    conditions of release for determination of whether it has been clearly shown that there are
    exceptional circumstances under 18 U.S.C. § 3145(c) why the Defendant should not be
    detained under § 3143(a)(2), and whether it has been shown by clear and convincing
    evidence that the Defendant is likely to flee or pose a danger to any other person or the
    community ifreleased under§ 3142(6) or (c).


    SO ORDERED.

    SIGNED August 4, 2021.



                                                 iARENGRENSCHOLER
                                                 UNITED STATES DISTRICT JUDGE
